Citation Nr: 1030317	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-21 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of trauma to the right great toe with degenerative 
arthrosis of the 1st metatarsal joint. 

2.  Entitlement to an initial evaluation in excess of 0 percent 
for numbness of the right cheek and infraorbital areas. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel



INTRODUCTION

The Veteran had active military service from May 1990 to February 
1997 and subsequent service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from 
a February 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
granted service connection for residuals of trauma to the right 
great toe with degenerative arthrosis of the 1st metatarsal joint 
assigning a 10 percent rating, effective April 6, 2005, and 
granted service connection for numbness of the right cheek and 
infraorbital areas assigning a 0 percent evaluation, effective 
April 6, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In February 2006, the RO granted service connection for residuals 
of trauma to the right great toe and numbness of the right cheek 
assigning a 10 percent evaluation for the former and a 0 percent 
evaluation for the latter.  On his VA-Form 9 dated in June 2006, 
the Veteran requested a 30 percent evaluation for the right toe 
and a 10 percent evaluation for the cheek.

The Veteran was last evaluated for his disabilities of the right 
great toe and numbness in the cheek in December 2005 and June 
2005, respectively.  The last supplemental statement of the case 
is dated in October 2006.  

In June 2010, the American Legion submitted a written brief 
presentation indicating that in the five years since the last 
compensation and pension examinations, the Veteran's disabilities 
had worsened.  The Veteran's representative further argued that 
he should get a contemporaneous examination to evaluate the 
present severity of his service-connected right great toe and 
cheek numbness disabilities.

While the duty to assist does not require a new examination 
solely because of the passage of time, as the Veteran, through 
his representative, has indicated that his service-connected 
disabilities have worsened since they were last evaluated in 
2005, another examination is warranted to determine the present 
severity of right great toe and cheek numbness disabilities.  See 
VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. App. 
377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine whether 
he has been receiving ongoing treatment for 
his service-connected right great toe and 
cheek numbness disabilities and obtain any 
treatment records identified.

2.  Schedule the Veteran for a VA orthopedic 
examination to determine the present severity 
of his service connected right great toe 
disability.

Specifically, the examiner should determine 
whether the Veteran's service-connected right 
great toe disability results in a moderate, 
moderately severe, or severe disability of 
the foot.

The examiner also should comment on whether 
the right great toe disability has any effect 
on the Veteran's employment.

The claims file must be reviewed in 
conjunction with the examination and a 
rationale for all opinions must be provided.

3.  Schedule the Veteran for a neurological 
evaluation to determine the present severity 
of his right cheek numbness.

Specifically, the examiner should comment on 
whether the right cheek numbness can be 
considered analogous to moderate incomplete 
paralysis of the facial muscles, severe 
incomplete paralysis of the facial muscles, 
or complete paralysis of the facial muscles.  

The examiner also should comment on whether 
the right cheek numbness has any effect on 
the Veteran's employment.

Any necessary EMG studies should be 
performed.  The claims file must be reviewed 
in conjunction with the examination.  A 
rationale for all opinions must be provided.

4.  Schedule the Veteran for a dental 
examination to determine whether he has any 
residual trauma as a result of his service-
connected right cheek numbness.

5.  Thereafter, any additional development 
deemed necessary should be conducted.  If any 
of the benefits sought on appeal remain 
denied, issue the Veteran and his 
representative a supplemental statement of 
the case and allow for a reasonable period to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


